Citation Nr: 0210880	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for hepatitis C alleged due to VA 
treatment received in April 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1976 to January 
1980.  He died in January 2002.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  In an April 2002 decision on appeal, the Board denied 
compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C 
alleged due to VA treatment.  

2.  In January 2002, the RO received noted that the veteran 
died in January 2002, before the date the Board decision was 
dispatched.  This information was communicated to the Board 
in August 2002.  

3.  By separate decision, the Board vacated the April 2002 
Board decision.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in April 2002 concerning the 
compensation issue on appeal.  The record indicates that the 
veteran died prior to the date the Board decision was 
dispatched.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, by separate decision, consistent with the Court's 
reasoning set forth in Landicho, the Board vacated the April 
2002 Board decision.   

Because the appeal to the Board has become moot by virtue of 
the veteran's death, it must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. § 20.1302 (2001).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

